DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (U.S. PGPub No. 2020/0073168).
Regarding claim 1, Zhao teaches an electronic device (Fig 1, 100), comprising: a pair of substrates (101, 201), each comprising a peripheral area (the area where the sealant is located; Fig 4, BB) and an active area (the area inside the sealant where the liquid crystal is located; Fig 4, AA), each of the peripheral areas being adjacent to an edge of a corresponding one of the pair of substrates (Fig 1); a sealant (para 0032 lines 5-8), disposed between the pair of substrates; and a heating unit (15; para 0034), disposed on one of the pair of substrates and comprising a first portion (Fig 4, 25 (251,252)) disposed in the peripheral area (BB) of the one of 
Regarding claim 2, Zhao teaches wherein the first portion of the heating unit (Fig 4, 15) comprises a voltage input pad (251; para 0042).
Regarding claim 3, Zhao teaches wherein the first portion of the heating unit further comprises another voltage input pad (Fig 4, 252), and the heating unit further comprises a plurality of heating wires (151) coupled between the voltage input pad and the another voltage input pad. 
Regarding claim 4, Zhao teaches wherein the voltage input pad and the another voltage input pad are disposed in the peripheral area (Fig 4, BB) of the one of the pair of substrates (10) and adjacent to the edge of the one of the pair of substrates (Fig 4).
Regarding claim 5, Zhao teaches wherein the voltage input pad and the another voltage input pad have a voltage difference (para 0042 lines 8-11).
Regarding claim 6, Zhao teaches wherein a quotient obtained by dividing the resistance of the first portion of the heating unit by a sum of the resistance of the first portion, a resistance of the second portion, and the resistance of the third portion of the heating unit is less than 5% (para 0041-0042).
Regarding claim 7, Zhao teaches wherein the quotient obtained by dividing the resistance of the first portion of the heating unit by the sum of the resistance of the first portion, the resistance of the second portion, and the resistance of the third portion of the heating unit is less than 1% (para 0041-0042).
Regarding claim 8, Zhao teaches wherein a quotient obtained by dividing a sum of the resistance of the first portion of the heating unit and a resistance of the second portion of the 
Regarding claim 9, Zhao teaches wherein the quotient obtained by dividing the sum of the resistance of the first portion of the heating unit and the resistance of the second portion of the heating unit by the sum of the resistance of the first portion, the resistance of the second portion, and the resistance of the third portion is less than 10% (para 0041-0042).
Regarding claim 10, Zhao teaches wherein at least a portion of the heating unit is formed by a single-layer conductor or a multi-layer conductor (Fig 4, 15).
Regarding claim 11, Zhao teaches wherein the first portion, the second portion and the third portion of the heating unit are respectively formed by different structures of the single-layer conductor or the multi-layer conductor (Fig 4, 15).
Regarding claim 12, Zhao teaches a liquid crystal layer (Fig 1, 30), disposed between the pair of substrates (101, 201), wherein the sealant (para 0032 lines 5-8) surrounds the liquid crystal layer, and the heating unit is configured to adjust an operating temperature of the liquid crystal layer (para 0042 lines 18-23).
Regarding claim 13, Zhao teaches an electronic device (Fig 1, 100), comprising: a pair of substrates (101, 201); a sealant (para 0032 lines 5-8), disposed between the pair of substrates; and a heating unit (15; para 0034), disposed on one of the pair of substrates and comprising a first portion (Fig 4, 25 (251, 252)) and a second portion (151a, 151b), wherein the second portion is disposed within a range surrounded by the sealant (inside the active area AA), and the first portion is a portion of the heating unit other than the second portion of the heating unit (Fig 4), wherein a resistance of the first portion is less than a resistance of the second portion (inherently, the resistance will be higher in the active area where the heating of the liquid crystal layer occurs; para 0044 lines 4-5).

Regarding claim 15, Zhao teaches wherein the quotient obtained by dividing the resistance of the first portion by the sum of the resistance of the first portion and the resistance of the second portion is less than 5% (para 0041-0042).
Regarding claim 16, Zhao teaches wherein the first portion of the heating unit (Fig 4, 15) comprises a voltage input pad (251; para 0042).
Regarding claim 17, Zhao teaches wherein the first portion of the heating unit further comprises another voltage input pad (Fig 4, 252), and the heating unit further comprises a plurality of heating wires (151) coupled between the voltage input pad and the another voltage input pad. 
Regarding claim 18, Zhao teaches wherein the voltage input pad and the another voltage input pad are disposed in the peripheral area (Fig 4, BB) of the one of the pair of substrates (10) and adjacent to the edge of the one of the pair of substrates (Fig 4), and the voltage input pad and the another voltage input pad have a voltage difference (para 0042 lines 8-11).
Regarding claim 19, Zhao teaches wherein the heating unit is formed by a single-layer conductor or a multi-layer conductor (Fig 4, 15).
Regarding claim 20, Zhao teaches a liquid crystal layer (Fig 1, 30), disposed between the pair of substrates (101, 201), wherein the sealant (para 0032 lines 5-8) surrounds the liquid crystal layer, and the heating unit is configured to adjust an operating temperature of the liquid crystal layer (para 0042 lines 18-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/19/2021